DLD-207                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-2413
                                       ___________

                              IN RE: RALPH BAKER,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
              (Related to D.N.J. Civ. Nos. 2:09-CV-03654; 3:09-CV-03710)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 21, 2012

              Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                              (Opinion filed: June 27, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Ralph Baker is a New Jersey prisoner who petitions the Court pro se, seeking a

writ of mandamus. His petition is nearly indecipherable. Construing it liberally, as we

must, United States v. Miller, 197 F.3d 644, 648 (3d Cir. 1999) (citing Haines v. Kerner,

404 U.S. 519, 520 (1972)), it appears that Baker seeks to compel the District Court to

transfer two habeas petitions, properly filed in the District of New Jersey, to another
district and/or to transfer his custody to another correctional facility. We will deny

mandamus relief.

       Mandamus is an extraordinary remedy, used to “compel [an inferior court] to

exercise its authority when it is its duty to do so.” Kerr v. U.S. Dist. Ct., 426 U.S. 394,

402 (1976). A petitioner seeking mandamus relief “must establish that (1) no other

adequate means [exist] to attain the relief he desires, (2) the party's right to issuance of

the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.” Hollingsworth v. Perry, 130 S. Ct. 705, 710 (2010) (per curiam) (quoting

Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380–81 (2004)).

       Baker seeks a change in venue for disposition of his habeas petitions. “The plain

language of the habeas statute … confirms the general rule that for core habeas petitions

challenging present physical confinement, jurisdiction lies in only one district: the district

of confinement.” Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004); 28 U.S.C. § 2241(a).

Therefore, a petitioner seeking habeas relief does not have a clear and indisputable right

to have his petition transferred to a different jurisdiction. Here, Baker is a prisoner who

was convicted and is confined in New Jersey. He properly filed his habeas petitions in the

United States District Court for the District of New Jersey. He has no right to have any

other district court hear his habeas petitions or grant him habeas relief.

       Baker also seeks a transfer to another correctional facility. Federal law provides

two avenues of relief to a state prisoner for complaints related to imprisonment: a petition

for writ of habeas corpus, 28 U.S.C. § 2254, and a civil rights complaint, 42 U.S.C. §
                                               2
1983. Muhammad v. Close, 540 U.S. 749, 750-51 (2004) (“Challenges to the validity of

any confinement or to particulars affecting its duration are the province of habeas corpus

…; requests for relief turning on circumstances of confinement may be presented in a §

1983 action.”) (citing Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)).

       A request for a prison transfer is not cognizable under habeas. Preiser, 411 U.S. at

500. Further, “an inmate has no justifiable expectation that he will be incarcerated in any

particular prison within a State … [or] in any particular State. Olim v. Wakinekona, 461
U.S. 238, 245 (1983). Nevertheless, in limited circumstances, transfer may be available

under section 1983. Wright v. Cuyler, 624 F.2d 455, 458 (1980) (holding that a prisoner

may challenge the denial of his request for transfer into a home furlough program directly

under section 1983); see also Graham v. Broglin, 922 F.2d 379, 381 (7th Cir. 1991)

(citing Wright, 624 F.2d at 458); Abdul-Hakeem v. Koehler, 910 F.2d 66, 69 (2d Cir.

1990) (concluding that a state prisoner may seek a transfer either to federal custody or to

the custody of another state under section 1983). Accordingly, as there exists another,

adequate means to achieve the relief Baker seeks, mandamus relief is not appropriate.1

       For these reasons, we will deny Baker’s mandamus petition.




       1
         Baker filed a motion in the District Court seeking a transfer to another
correctional facility based upon allegations that prison gang members sought to kill him
and prison officials refused to protect him. To the extent Baker challenges the District
Court’s denial of this motion, we note that mandamus is not an alternative to an appeal.
In re Chambers Dev. Co., 148 F.3d 214, 223 (3d Cir. 1998) (“[A] writ of mandamus
should not be issued where relief may be obtained through an ordinary appeal.”).
                                              3